DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendments filed on 9/19/2019 and 11/13/2019.  Accordingly, Claims 1-10 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First air treatment unit and second air treatment unit in at least claims 1-4, 6, 7 and 8;
Control device in at least claims 1, 2, 5, 6 and 10;
Power supply unit in at least claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A first air treatment unit and second air treatment unit appears to be described as a fan or filter or combination thereof on at least page 9 of the specifications;
A control device appears to be described as an interface on at least page 3 of the specifications;
A power supply unit appears to be described as a solar cell and/or battery on at least page 13 of the specifications. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 9, the recitation of “...wherein the power supply unit has one or more solar cells on at least one outer surface,” renders the claim unclear because it is unclear of surface is referred to in the claim as a number of structural components have been claimed and/or disclosed that have surfaces.  Please amend for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hansen et al. (US2010/0307178).

Regarding Claim 1, Hansen teaches a room-air treatment system [0002] comprising a basic module [40], which has a first air-treatment unit [10; 0025; fig 3] and a control device [see 0035; fig 7; where a control system 92 is illustrated for controlling a first and a second air treatment unit] for controlling the first air-treatment unit [0033], and at least one second air-treatment unit [10'] coupled to 

Regarding Claim 2, as best understood, Hansen teaches the invention of Claim 1 above and teaches where the control device controls the at least one second air-treatment unit indirectly via the first air-treatment unit [0018; 0026].

Regarding Claim 3, Hansen teaches the invention of Claim 1 above and teaches where a treatment capacity of the room-air treatment system is adjustable via a number of the second air-treatment units or by individual controlling of the first air-treatment unit and the at least one second air-treatment unit [0027; 0028; where it appears that the limitations are claimed in the alternative].

Regarding Claim 4, Hansen teaches the invention of Claim 1 above and teaches wherein the first air-treatment unit and the at least one second air-treatment unit comprise at least one component for filtering, cooling, and/or humidifying the ambient air [0019; fig 3].

Regarding Claim 5, Hansen teaches the invention of Claim 1 above and teaches wherein the control device is integrated into the first air- treatment unit [0033; 0035; figs 6 & 7; where the control device appear to be integrated with the air treatment unit].


Regarding Claim 6, Hansen teaches the invention of Claim 1 above teaches where the control device is integrated into a separate control unit [at least interface 12], configured to be coupled to the first air-treatment unit  and/or the at least one second air-treatment unit [0018; fig 3].

Regarding Claim 7, Hansen teaches the invention of Claim 1 above and teaches where the first air-treatment unit and the at least one second air-treatment unit are configured to be mechanically and/or electrically coupled to each other [0025; 0035; fig 3; where mechanical connections and electrical connections are illustrated].

Regarding Claim 10, Hansen teaches the invention of Claim 1 above and teaches wherein the control device is operable by manual input or via an external device via a wireless radio link [0018; illustrating manual controls and where the limitations appear to be claimed in the alternative].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US2010/0307178) in view of Wagner (DE102006004104A1).

Regarding Claim 8, Hansen teaches the invention of Claim 1 above but does not explicitly teach a power supply unit configured to be coupled to the basic module, the first air-treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system.
However, Wagner teaches a room air treatment system [at least an air conditioning unit; 0001] having a power supply unit [100] configured to be coupled to air conditioning unit [7] for supplying power to the unit [0027].  Wagner teaches that it is known in the field of endeavor of refrigeration to connect a refrigeration system to a power cell in order to supply power to the refrigeration system and thereby reduce operating cost [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Hansen to  have  a power supply unit configured to be coupled to the basic module, the first air-treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system  in view of the teachings of Wagner in 

Regarding Claim 9, as best understood, Hansen, as modified, teaches the invention of Claim 8 above and Wagner teaches where the power supply unit has one or more solar cells on at least one outer surface [0027; where it is apparent that the solar cells are placed on the outer surface of the system and where it is well known in the art to place solar cells where daylight can fall on the solar cells].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763